

	

		III 

		108th CONGRESS

		2d Session

		S. CON. RES. 148

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Bingaman submitted

			 the following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Honoring the life and contribution of Yogi

		  Bhajan, a leader of the Sikhs, and expressing condolences to the Sikh community

		  on his passing.

	

	

		

			Whereas the Sikh faith was

			 founded in the northern section of the Republic of India in the 15th century by

			 Guru Nanak, who preached tolerance and equality for all humans;

		

			Whereas the Sikh faith began

			 with a simple message of truthful living and the fundamental unity of humanity,

			 all created by one creator who manifests existence through every

			 religion;

		

			Whereas the Sikh faith

			 reaches out to people of all faiths and cultural backgrounds, encourages

			 individuals to see beyond their differences, and to work together for world

			 peace and harmony;

		

			Whereas Siri Singh Sahib Bhai

			 Sahib Harbhajan Singh Khalsa Yogiji, known as Yogi Bhajan to hundreds of

			 thousands of people worldwide, was born Harbhajan Singh Puri on August 26,

			 1929, in India;

		

			Whereas at age 8, Yogi Bhajan

			 began yogic training, and 8 years later was proclaimed by his teacher to be a

			 master of Kundalini Yoga, which stimulates individual growth through breath,

			 yoga postures, sound, chanting, and meditation;

		

			Whereas during the turmoil

			 over the partition between Pakistan and India in 1947, at the age of 18, Yogi

			 Bhajan led his village of 7,000 people 325 miles on foot to safety in New

			 Delhi, India, from what is now Lahore, Pakistan;

		

			Whereas Yogi Bhajan, before

			 emigrating to North America in 1968, served the Government of India faithfully

			 through both civil and military service;

		

			Whereas when Yogi Bhajan

			 visited the United States in 1968, he recognized immediately that the

			 experience of higher consciousness that many young people were attempting to

			 find through drugs could be alternatively achieved through Kundalini Yoga, and

			 in response, he began teaching Kundalini Yoga publicly, thereby breaking the

			 centuries-old tradition of secrecy surrounding it;

		

			Whereas in 1969, Yogi Bhajan

			 founded Healthy, Happy, Holy Organization (3HO), a nonprofit

			 private educational and scientific foundation dedicated to serving humanity,

			 improving physical well-being, deepening spiritual awareness, and offering

			 guidance on nutrition and health, interpersonal relations, child rearing, and

			 human behavior;

		

			Whereas under the direction

			 and guidance of Yogi Bhajan, 3HO expanded to 300 centers in 35

			 countries;

		

			Whereas in 1971, the

			 president of the governing body of Sikh Temples in India gave Yogi Bhajan the

			 title of Siri Singh Sahib, which made him the chief religious and

			 administrative authority for Sikhism in the Western Hemisphere, and

			 subsequently the Sikh seat of religious authority gave him responsibility to

			 create a Sikh ministry in the West;

		

			Whereas in 1971, Sikh Dharma

			 was legally incorporated in the State of California and recognized as a

			 tax-exempt religious organization by the United States, and in 1972, Yogi

			 Bhajan founded the ashram Sikh Dharma in Española, New Mexico;

		

			Whereas in 1973, Yogi Bhajan

			 founded 3HO SuperHealth, a successful drug rehabilitation

			 program that blends ancient yogic wisdom of the East with modern technology of

			 the West;

		

			Whereas in June 1985, Yogi

			 Bhajan established the first International Peace Prayer Day

			 Celebrations in New Mexico, which still draws thousands of participants

			 annually;

		

			Whereas Yogi Bhajan traveled

			 the world calling for world peace and religious unity at meetings with leaders

			 such as Pope Paul VI; Pope John Paul II; His Holiness the Dalai Lama; the

			 President of the former Union of Soviet Socialist Republics, Mikhail Gorbachev;

			 and two Archbishops of Canterbury;

		

			Whereas Yogi Bhajan wrote 30

			 books and inspired the publication of 200 other books through his teachings,

			 founded a drug rehabilitation program, and inspired the founding of several

			 businesses;

		

			Whereas Sikhs and students

			 across the world testify that Yogi Bhajan exhibited dignity, divinity, grace,

			 commitment, courage, kindness, compassion, tolerance, wisdom, and

			 understanding;

		

			Whereas Yogi Bhajan taught

			 that in times of joy and sorrow members of the community should come together

			 and be at one with each other; and

		

			Whereas before his passing on

			 October 6, 2004, Yogi Bhajan requested that his passing be a time of

			 celebration of his going home: Now, therefore, be it

		

	

		

			That Congress—

			

				(1)

				recognizes that the teachings

			 of Yogi Bhajan about Sikhism and yoga, and the businesses formed under his

			 inspiration, improved the personal, political, spiritual, and professional

			 relations between citizens of the United States and the citizens of

			 India;

			

				(2)

				recognizes the legendary

			 compassion, wisdom, kindness, and courage of Yogi Bhajan, and his wealth of

			 accomplishments on behalf of the Sikh community; and

			

				(3)

				extends its condolences to

			 Inderjit Kaur, the wife of Yogi Bhajan, his 3 children and 5 grandchildren, and

			 to Sikh and Healthy, Happy, Holy Organization (3HO) communities

			 around the Nation and the world upon the death on October 6, 2004, of Yogi

			 Bhajan, an individual who was a wise teacher and mentor, an outstanding

			 pioneer, a champion of peace, and a compassionate human being.

			

